Title: To James Madison from James Monroe, 18 January 1814
From: Monroe, James
To: Madison, James


        
          Department of State. Jany. 18. 1814.
        
        The Secretary of State to whom was referred a Resolution of the House of Representatives of the 12th. Instant, requesting the President to lay before the House any correspondence with or communication in writing from the late Minister of France, on or about the 14th. of June 1809, or by his successor since, prescribing or declaring the conditions on which their sovereign would consent to treat of amity and Commerce with the United States, if such information was in the possession of the Executive, and if it was not, to inform the House, unless the public interest forbade such disclosure, whether there has not been such a correspondence or communication which was withdrawn from the Archives of the Department of State, and if so when, and how the same was withdrawn; has the honor to make to the President the following Report.
        That of the transactions which took place in the Department of State, before the Secretary of State came into office, which was in the year 1811, he has no means of acquiring a knowledge, other than from the Archives of the Department or from the persons entrusted with their safe keeping.
        That he has caused the files of the Department to be carefully examined for a communication described by the Resolution of the House of Representatives, and that none such has been found, of the date therein referred to or of any other date from the former Minister of France or from his successor, or any trace or evidence of such a communication: that he has also enquired of the Chief Clerk of the Department who has been in that office since the year 1807 concerning the same, and whose statement is annexed.
        
        That no such communication was ever addressed to the Secretary of State by the present Minister of France. All which is respectfully submitted.
        
          Jas. Monroe
        
      